Order entered June 17, 2021




                                    In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-21-00101-CV

           STACEY DORFMAN KIVOWITZ, ET AL., Appellants

                                      V.

                       LOUIS DORFMAN, SR., Appellee

                On Appeal from the 14th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-19-13563

                                   ORDER

      Before the Court is appellants Stacy Dorfman Kivowitz and Samuel Grant

Dorfman’s June 16, 2021 unopposed motion for extension of time to file their

brief. We note appellee has filed a motion to dismiss Ms. Kivowitz and Mr.

Samuel Dorfman’s appeal for want of jurisdiction. Accordingly, we GRANT the

motion to the extent we SUSPEND the deadline for all briefs pending disposition

of the motion to dismiss.


                                           /s/   BONNIE LEE GOLDSTEIN
                                                 JUSTICE